internal_revenue_service washington d c department of the treasury government entities tax exempt and aug division uniform issue list tep rast taxpayer a ira x amount m amout n insurance_company p insurance_company i financial advisor c annuity g dear this is in response to your request dated date submitted on your behalf by your authorized representative in which you request a ruling to waive the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code taxpayer a is a surviving_spouse and owned the individual_retirement_annuity ira ira x established by her deceased spouse which was maintained by the following facts and representations have been submitted under penalty of perjury in support of the ruling requested insurance_company p taxpayer a represents that on date she age received a distribution from ira x totaling amount m taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to errors made by financial advisor c which led to amount m being placed into a non-ira annuity taxpayer a further represents that amount m has not been used for any other purpose financial advisor c prepared the application to establish ira x on date for taxpayer a’s deceased spouse financial advisor c also established other investments held with insurance_company p for taxpayer a’s deceased spouse in the past taxpayer a depended on her deceased spouse to handle the family’s financial affairs while he was alive after his death on date taxpayer a relied on financial advisor c to handle the family’s financial affairs on date taxpayer a met with financial advisor c to seek his advice for the investments held at insurance_company p financial advisor c recommended that the investments be redeemed and that amount n of the proceeds be invested in an insurance_company annuity annuity g he did not inform taxpayer a that one of the investments to be redeemed was an ira or that the 60-day rollover requirement applied to this transaction on date financial advisor c completed and taxpayer a signed the forms to request the redemption of ira x and other insurance_company p non-ira investments and the proceeds were deposited into a non-ira account at insurance_company p on date taxpayer a met with financial advisor c to sign the application_for annuity g financial advisor c had taxpayer a sign a blank application which he completed after the meeting on date taxpayer a withdrew amount n from the non-ira account at insurance_company p to fund annuity g taxpayer a represents that she did not know that one of the insurance_company p investments was an ira and she did not become aware of this until she received a notice from the internal_revenue_service service in may of based on the facts and representations you request a ruling that the service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount m rollovers sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira page sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60' day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 other than an ira for the benefit of sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code use of the amount distributed for example in the case of payment by check revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the page whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was caused by errors committed by financial advisor c therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount m from ira x taxpayer a is granted a period of days from the date of the issuance of this letter_ruling to contribute amount m to a rollover ira provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such contribution amount m will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions please contact please address all correspondence to se t ep ra t3 notice of intention to disclose laura b warshawsky manager employee_plans technical group deleted copy of ruling letter a lew sincerely yours az enclosures
